NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



PFS PROPERTIES, LLC,                         )
                                             )
              Appellant,                     )
                                             )
v.                                           )      Case No. 2D17-437
                                             )
WELLS FARGO BANK, N.A., KRISTINA             )
M. WITTLIFF, and DOUG W. KADERLY,            )
                                             )
              Appellees.                     )
                                             )

Opinion filed April 25, 2018.

Appeal from the Circuit Court for Pinellas
County; Marion L. Fleming, Senior Judge.

Michael P. Fuino of Weidner Law, P.A.,
St. Petersburg, for Appellant.

Kimberly S. Mello and Joseph H. Picone
of Greenberg Traurig, P.A., Tampa; and
Michele L. Stocker of Greenberg Traurig,
P.A., Ft. Lauderdale, for Appellee Wells
Fargo Bank, N.A.

No appearance for Appellee Kristina M.
Wittliff.

No appearance for Appellee Doug W.
Kaderly.


PER CURIAM.
           Affirmed.


KELLY, SLEET, and BADALAMENTI, JJ., Concur.




                                   -2-